DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed 5/13/2022 are entered and fully considered. 
	In view of the amendments the previous rejections are removed and new prior art is applied. The amendment to claim 1 states that no drying step is performed. The examiner previously interpreted the “non-bound” limitation to refer to use of binder. However, it is clear that the electrode slurry is still wet after formation of the electrode. Accordingly, “non-bound” may refer to the non-solid nature of the electrode (i.e. semi-solid).
Response to Arguments
	In view of the amendments, new prior art is applied and applicant’s arguments directed at the OGAKI and KIM references are now moot.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (US 2018/0175445) in view of HO et al. (US 2018/0080711).
Regarding claim 1,
TAN teaches a semi-solid cathode that is used in a battery abstract. The cathode includes a suspension of active material in a non-aqueous liquid electrolyte [0005]. The cathode active material is not particularly limited [0074]-[0077]. The cathode can further include non-aqueous liquid electrolyte that includes lithium salts [0112]. Water is prevented from the composition [0113]. The composition is coated onto a current collector using a conventional process [0116]. An intervening separator is used between electrodes [0115]-[0117]. The “semi-solid” electrode is considered to be non-bound due to the non-solid nature of the physical form.
TAN discloses no drying step for the slurry. Similarly, water is not present and is described as an impurity [0113]. Accordingly, both separator and semi-solid electrodes are considered to be water-free (0 ppm) which falls within the claimed ranges (electrode active material slurry is less than 500ppm and the separator is 250ppm or less).
In addition, HO also teaches generally that moisture is detrimental to a battery [0111] and further teaches that generally lithium-ion battery manufacturing is performed in dry rooms [0062]. Specifically, a separator can be dried to less than 5ppm water [0030]. At the time of filing the invention it would have been prima facie obvious to remove as much water as possible from the separator to improve battery performance. The ambient drying conditions of the atmosphere are not considered a drying step in the context of applicant’s disclosure which refers to drying by heat and/or vacuum steps. Likewise, the other processing steps can be performed in dry environments but do not appear to constitute “drying steps”.
Regarding claim 2,
As described above, water is detrimental to the cell and is therefore considered to be 0ppm which falls within the claimed range.
Regarding claim 8,
	TAN teaches water is detrimental in an electrode but does not teach the atmosphere in which the electrode composition is mixed. However, HO similarly teaches generally that moisture is detrimental to a battery [0111] and further teaches that generally lithium-ion battery manufacturing is performed in dry rooms [0062]. The dry rooms are described in terms of dew point from -40°C to -60°C [0062]. The dew points at those temperatures convert to 78.9ppm and 6.59ppm, see Moisture Conversion Table. Accordingly, the low moisture atmospheres for fabrication are within applicant’s claimed range of 150ppm or less.
Regarding claim 11,
	As described above, the references teach that water is detrimental and do not describe any water is present in the formed batteries. However, the amount of water (impurity) that is present is ultimately a change in concentration that controls cell performance (a result effective variable). Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to change the amount of water present can be as the optimization of a result effective variable MPEP 2144.05.II. Ideally, there is no water present, but the costs of ensuring no water is present may be prohibitively high for one of ordinary skill in the art. The amount of water allowed in the product considered against the costs associated with removing water can be weighed by one of ordinary skill to arrive at an acceptable compromise between cost and performance.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (US 2018/0175445) in view of HO et al. (US 2018/0080711) further in view of SHINDO et al. (US 2017/0237116).
Regarding claim 3,
	TAN teaches forming a battery using a semi-solid electrode. The reference teaches the current collector is a metal foil [0117]. The reference does not teach using a resin current collector. However, electrically conductive polymers (resins) are known conductive materials and have been used in lithium ion batteries according to SHINDO [0129]. Again there is no mention of water present in the material, and it is presumed to be water free. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a resin current collector as a simple substitution of known conductive materials that are used as current collectors in lithium ion batteries. 
Regarding claim 4,
TAN teaches a semi-solid cathode that is used in a battery abstract. The cathode includes a suspension of active material in a non-aqueous liquid electrolyte [0005]. The cathode active material is not particularly limited [0074]-[0077]. The cathode can further include non-aqueous liquid electrolyte that includes lithium salts [0112]. Water is prevented from the composition [0113]. The composition is coated onto a current collector using a conventional process [0116]. An intervening separator is used between electrodes [0115]-[0117]. The “semi-solid” electrode is considered to be non-bound due to the non-solid nature of the physical form.
As described above, water is not present and is described as an impurity [0113]. Accordingly, both separator and semi-solid electrodes are considered to be water-free (0 ppm) which falls within the claimed ranges (electrode active material slurry is less than 500ppm and the separator is 250ppm or less).
In addition, HO teaches generally that moisture is detrimental to a battery [0111] and further teaches that generally lithium-ion battery manufacturing is performed in dry rooms [0062]. Specifically, a separator can be dried to less than 5ppm water [0030]. At the time of filing the invention it would have been prima facie obvious to remove as much water as possible from the separator to improve battery performance.
TAN teaches forming a battery using a semi-solid electrode. The reference teaches the current collector is a metal foil [0117]. The reference does not teach using a resin current collector. However, electrically conductive polymers (resins) are known conductive materials and have been used in lithium ion batteries according to SHINDO [0129]. Again there is no mention of water present in the material, and it is presumed to be water free.  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a resin current collector as a simple substitution of known conductive materials that are used as current collectors in lithium ion batteries.
Regarding claims 5 and 6,
As described above, water is detrimental to the cell and there is no mention of water present in the resin, and it is therefore considered to be 0ppm which falls within the claimed ranges.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (US 2018/0175445) in view of HO et al. (US 2018/0080711) further in view of BUDD et al. (US 2015/0349313).
Regarding claim 7,
	TAN teaches the deposition of a slurry onto a current collector to form an electrode but does not teach adsorbing the current collector to a fixture under reduced pressure. However, BUDD teaches that when depositing layers of material for a battery abstract such as lithium ion batteries [0041]. The substrates are held in place using a vacuum stage during deposition [0114]. A vacuum (reduced pressure) is used to keep the substrate on the stage (fixture). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a vacuum stage to hold the substrate in place during deposition.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (US 2018/0175445) in view of HO et al. (US 2018/0080711) further in view of TOKORO et al. (US 2019/0207215).
Regarding claim 9,
	The references teach combining and depositing a slurry of active material, lithium salt and non-aqueous solvent and that moisture is detrimental. The references do not expressly teach a step of drying the active material before mixing and depositing. However, TOKORO further teaches a step of drying active material after it has been made and before it is used [0145]. The TOKORO reference further teaches that removing the moisture improves coating and operation of the cell [0103]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry the active material before using in a non-aqueous lithium ion battery to improve cell performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (US 2018/0175445) in view of HO et al. (US 2018/0080711) further in view of  ROEV et al. (US 2016/0079590).
Regarding claim 10,
	TAN teaches electronically conductive additives (conductive aid) can be mixed with the electrode material [0116]. As described above, the reference also teaches that water is detrimental but does not teach a step of drying a conductive aid before mixing. However, ROEV teaches a method of making carbon particles (conductive aid) that are stored in a dry room (dried) [0105]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry the conductive aid before incorporating into the electrode slurry to prevent water from deteriorating cell performance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712